762 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THOMAS M. WHETSEL, PETITIONER,v.DONALD ENGEN, ADMINISTRATOR, FEDERAL AVIATIONADMINISTRATION, RESPONDENT.
NO. 84-3406
United States Court of Appeals, Sixth Circuit.
4/17/85
ORDER

1
BEFORE:  KENNEDY, CONTIE, and MILBURN, Circuit Circuit Judges.


2
This matter is before the Court upon consideration of respondent's motion to dismiss the petition for review filed May 23, 1984.  The petition seeks review of the March 27, 1984, action by the Administrator of the Federal Aviation Administrator denying the renewal of Whetsel's Airman's Certificate.  The petitioner has responded to the motion to dismiss.


3
Congress intended the National Transportation Safety Board to review the Federal Aviation Administration's decisions.  Schwartz v. Helms, 712 F.2d 633, 637 (D.C. Cir. 1983).  Title 49 U.S.C. Sec. 1422, 49 C.F.R. Sec. 821.24, provides that a person who is denied renewal of an airman's certificate may file a petition for review of the Administrator's action with the National Transportation Safety Board.  After an Administrative Law Judge enters a decision, the petitioner may appeal the decision to the Board as provided by 49 C.F.R. Sec. 821.47.  Judicial review of the Board's final order may then be sought in this Court.  49 U.S.C. Sec. 1486(a), 49 C.F.R. Sec. 821.64.  An attack by the petitioner against the statute itself as opposed to its application does not permit a litigant to by-pass the administrative process.  Robinson v. Dow, 522 F.2d 855 (6th Cir. 1955).


4
The petition for review docketed in this Court as case no. 84-3406 was filed before petitioner exhausted his administrative remedies.  After petitioner exhausted his administrative remedies before the Board, petitioner filed a second petition for review in this Court which was docketed as case no. 85-3155.


5
It is ORDERED that the motion to dismiss the petition for review docketed as case no. 84-3406 be granted and the case be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.